DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 2, 6, 13, 15 and 16.
Specification
The disclosure is accepted.
Claim Objections
Claims 2, 9 and 15 are objected to because of the following informalities:  
Claim 2 uses a comma in place of a period in “0,18” vs “0.18”. The Examiner suggests the commas be replaced by periods to provide better clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (2-15; and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states “the filling factor FF is a quotient of an overall surface of the plurality of the emitter strips within a surface within an envelope, the envelope being a shortest closed line which completely includes all of the plurality of the emitter strips”. It is unclear what “an overall surface of the emitter strips” is: the sum of a dimension of the emitter strips, an average of a dimension of the emitter strips, or a common/shared dimension of the emitter strips? 
It is similarly unclear what “a surface within an envelope” is meant to represent. It is unclear what “a surface” is referring to, and therefore it is further unclear what the remainder of the limitation represents.
Further, it is unclear what elements make up the quotient. The entire newly added claim portion seems to describe 1 element and it is therefore unclear what other element makes up the other component in the quotient. For example, a quotient has a numerator and a denominator. The claim seems to only define one of the numerator or the denominator when it refers to the overall surface.
For purposes of examination, the limitation will be understood to be referring to an emitter width divided by a spacing between emitters as is best understood from the original disclosure.
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.
The Applicant has argued (Remarks, pg.10-11) that the combination of Raring and Spiewak does not make obvious the claimed fill factor (FF) range as the specific values of FF within Spiewak are outside of the claimed range.
The Examiner does not agree. First, Raring was relied upon to teach the basic device layout (figs.4-6) along with a teaching of the emitter width values and the values of emitter spacings ([0077]) which are envisioned for the disclosed laser array. Some of these values, such as the example pointed out in the previous rejection of claim 1 (15um width / 150um spacing) result in FF values which fall within the range claimed (0.07-0.18). Raring does not specify the spacing value in a specific manner and also does not provide guidance for one of ordinary skill to select values from within the disclosed range. Raring is found to be more specific about emitter width ([0075, 77], ~1-20+um) and less specific about emitter spacing ([0077], ~3-1000um) as noted. These two pieces making up the FF (width/spacing). Spiewak was next cited as teaching similar arrays of laser emitters (fig.1) and further that the spacing of the emitters within the array is a result effective variable that influences the thermal characteristics and light emission (pg.4 col.1 para.1). Spiewak therefore adds clarity to making the choice of emitter spacing based on the dual influences of temperature and light emission. 
Although the particular spacing values outlined in Spiewak may not be combinable with the ~15um emitter width of Raring to meet the claimed 0.07-0.18 range, the teachings of Spiewak make obvious selections of emitter spacings that would be combinable with Raring to yield the claimed range (such as 150um) based on a desired influence on temperature and light output as the spacing is a result effective variable.
Further, the Applicant has based the majority of the arguments on presented values of FF from the Spiewak reference (Remarks, bottom of pg.10 – top of page 11). It is unclear where the Applicant is obtaining the FF values from Spiewak. The values of 0.3mm and 1mm are taught by Spiewak to be the “bar width W” (pg.2 col.1). This “bar width” is the width of the entire laser array as evidenced by the caption of figure 1 (“structure of the laser bar with RW GaN-based laser emitters”) referring to the entire array as the “bar”. The values of 10um, 150um, 428um 500um 250um used by the Applicant are the distances between the laser emitters “d” (pg.4 col.2). As also seen in figure 1, “d” includes not just the space between the emitters but also includes overlap of the width of each emitter. FF is understood to be definable to be the (total width of all the emitters) / (total width of all the emitters + the empty space between the emitters). Based on the “bar width W” and the “distance d between the laser emitters” given by Spiewak it is unclear how the Applicant is able to obtain accurate FF values as the ‘empty space between the emitters’ is not able to be determined since no accurate width of an individual emitter (or sum of multiple emitters) is provided. Basically, Spiewak provides “d” which is understood to correspond to the Applicant’s “N” in figure 1, but Spiewak is not found to specify the individual emitter width to correspond to “b” in figure 1 of the Application, thereby making the FF calculation unknowable with any accuracy.
For the reasons outlined above, the combination of Raring and Spiewak is understood to be both obvious and reasonable to one of ordinary skill in the art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 2012/0314398) in view of Spiewak et al.(“Impact of thermal crosstalk between emitters on power roll-over in nitride based blue-violet laser bars”; Applicant submitted prior art) and Yamasaki et al. (US 2009/0080485).
With respect to claim 1, Raring teaches a semiconductor laser comprising: a semiconductor layer sequence (fig.4) on the basis of the material system AlInGaN ([0067]) with at least one active zone (fig.4 #407), and at least one heat sink (fig.6 #604/605) to which the semiconductor layer sequence is thermally connected (fig.6 #604/605, [0087]; function of heat sink and submount is to provide thermal connection) and to which the semiconductor layer sequence has a thermal resistance (inherent that the semiconductor material and the connecting solder, [0183], have a thermal resistance), wherein the semiconductor layer sequence is divided into a plurality of emitter strips (note the strip has not been defined; can be the cavity width [0075] or the emitter width [0077]) and each emitter strip has a width between 15 um and 150 um inclusive ([0077] 1-20um) in a direction perpendicular to a beam direction (fig.3/4 left/right), the emitter strips are arranged with a grid spacing dimension (spacing range taught 3-1000um, [0077]) and the semiconductor layer sequence is attached by a solder to the heat sink ([0183] solder used to attach to the heatsink/mount), and the semiconductor layer sequence is located on a growth substrate (fig.4 #401) thereof and the growth substrate is located on a side of the semiconductor layer sequence facing away from the heat sink ([0087]). Raring further teaches filling factors of 0.1 are envisioned (15um emitter width/ 150um spacing, [0077]), but does not teach the value of the spacing with sufficient specificity. Spiewak teaches a similar laser array design (fig.1) with a similar output wavelength (abstract) and further that the spacing is a result effective variable influencing the thermal characteristics and light emission (pg.4 col.1 para.2). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to select a spacing value such as 150um to accompany the strip width of 15um of Raring as a means of optimizing the teachings of Raring as Spiewak has demonstrated the spacing value to be a result effective variable influencing the thermal characteristics and light output (see MPEP 2144.05 II A/B).
Raring further does not specify the solder extends over an entire surface and uninterruptedly between the semiconductor layer sequence and the at least one heat sink. Yamasaki further teaches a similar laser array (fig.1/2) which includes solder over an entire surface between the array and a heat sink (fig.4 #403/405, [0074]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Raring to utilize solder uninterruptedly between the array and the heat sink as demonstrated by Yamasaki in order to provide a secure electrical connection, large area for thermal sinking, and large area for improved mechanical stability.
With respect to claim 2, Raring, as modified, teaches the device outlined above, but does not teach that the following applies to the filling factor FF as a function of the thermal resistance Rth: FF = (0,18 W2/K2 Rth2 -0.40 W/K Rth + 0.30) ± 0,02.  Spiewak further teaches the importance of the thermal conductivity (1/thermal resistance) in creating the model for the array thermal characteristics (see “2. Model” and table 1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adopt the above filling factor equation based on thermal resistance as a means of optimizing the device of Raring as Spiewak has taught the thermal resistance to be important in understand how the array preforms (i.e. a result effective variable) such that the proper spacing of the elements can be chosen (Spiewak, “2. Model”; see also MPEP 2144.05 II A/B).
With respect to claim 3, Raring, as modified, teaches the filling factor is between 0.12 and 0.16 (see claim 1 above, FF=0.1).  
With respect to claim 4, Raring, as modified, teaches the filling factor is between 0.09 and 0.13 inclusive (see claim 1 above, FF=0.1).  
With respect to claim 5, Raring teaches the semiconductor layer sequence comprises at least 12 and at most 80 of the emitter strips (2-20, [0076]).  
With respect to claim 6, Raring teaches a total width of an envelope perpendicular to the beam direction is between 4 mm and 20 mm inclusive ([0076-77], e.g. 27 emitters with 150 um spacing) and a length of the emitter strips is between 0.4 mm and 4 mm inclusive (0.3-2mm, [0076]).
With respect to claim 7, Raring teaches the device outlined above, but does not teach the heat sink is attached by soft soldering to the semiconductor layer sequence. Yamasaki further teaches the use of a number of solders ([0075, 83, 87] SnAgCu, AuSn) for connecting the heatsinks. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a soft solder, such as SnAgCu, as demonstrated by Yamasaki with the device of Raring in order to utilizing a connecting material with lower melting point to ease manufacturing constraints and heat the diodes to a lower temperature.  
With respect to claim 8, Raring teaches the device outlined above, but does not teach the heat sink is attached by hard soldering to the semiconductor layer sequence. Yamasaki further teaches the use of a number of solders ([0075, 83, 87] SnAgCu, AuSn) for connecting the heatsinks. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a hard solder, such as AuSn, as demonstrated by Yamasaki with the device of Raring in order to utilizing a connecting material with strong holding ability relative to softer solders especially in high temperature operating environments.  
With respect to claim 9, Raring teaches the device outlined above, but does not teach two heat sinks, wherein on both sides of the semiconductor layer sequence in each case one of the heat sinks is located.  Yamasaki further teaches using 2 heat sinks, one on either side of the array (fig.4c #402/404). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize two heat sinks, one on either side of the array, in the device of Raring as demonstrated by Yamasaki in order to add a new thermal radiation path and improve the heat sinking from the array (Yamasaki, [0041]).
With respect to claim 11, Raring teaches the device outlined above, including a coupling out surface to make use of a low reflectivity ([0078]), but does not specify a reflectivity for the generated laser radiation at a coupling-out surface is at least 15% and at most 35%.  The Examiner takes Official Notice that it was well-known in the art to make use of lower reflectivity coupling-out reflectance values of 15-35% which allows for selection of a desired amount of light to be output from the resonator. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the low reflectivity outcoupling surface of Raring to be 15-35% reflectivity as it is in a well-known range allowing one of ordinary skill to select a desired amount of light for emission from the resonator end face.
With respect to claim 12, Raring teaches the emitter strips  are each configured as strip waveguides (fig.4 via #402s), wherein the semiconductor layer sequence  is only partially removed between adjacent emitter strips (fig.4 between #402s) and the active zone extends continuously over all the emitter strips (fig.4 #407).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring, Spiewak and Yamasaki in view of Banno (US 201//0200064).
With respect to claim 10, Raring, as modified, teaches the device outlined above, but does not teach the emitter strips are gain-guided. Banno teaches similar GaN based devices ([0048]) including using an index guiding structure (fig.2) or a gain guiding structure (fig.3, [0047]) and mounting to heat sinks (fig.7/8). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a gain-guide type structure for the device of Raring as taught by Banno in order to use a structure able to produce higher power and multiple modes.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring, Spiewak and Yamasaki in view of Krejci et al. (US 8565276) and Takigawa et al. (US 2017/0070031).
With respect to claim 13, Raring, as modified, teaches the device outlined above, but does not teach an operating method for a semiconductor laser according to claim 1, wherein the semiconductor layer sequence comprising the emitter regions is operated with an operating current, wherein the operating current is specified for an average service life of the-5-National Stage of International Application No. PCT/EP2018/085005 Attorney Docket No. 0357.0020-USsemiconductor laser of 10,000 h, and wherein the optical output power decreases in the event of a reduction as in the event of an increase in the filling factor, irrespective of a change in the target operating current for a service life of 10,000 h. Krejci teaches a related laser array mounted on a heatsink using solder (fig.6) and teaches the importance of operating for a long life (2500h shown, fig.9b) at an operating current and a maximum power (20W; col.11 lines 48-56). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a driving current allowing for 10000h in the device of Raring as Krejci has demonstrated such driving currents and long life times are desirable and would allow for fewer replacements of the laser arrays.
Raring further does not teach wherein the semiconductor layer sequence comprising the emitter regions is operated with a target operating current in such a way that a maximum achievable electro-optical conversion efficiency of the generated laser radiation results. Takigawa teaches using an array of lasers (abstract, LDMGs) including driving the array such that a maximum achievable electro-optical conversion efficiency results (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Raring to make use of the current teachings of Takigawa in order to operate at currents/powers which are most efficient to the electrical pumping of the lasers.
 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring, Spiewak, Yamasaki and Krejci in view of Muratsubaki et al. (KR 10-2010-0106927).
With respect to claim 14, Raring, as modified, teaches the method outlined above, including more than 20W output ([0077]) and green wavelength (abstract), but does not teach processing of a material is carried out by means of the semiconductor laser, wherein the material is processed under water and/or the material has a reflectivity for near-infrared radiation of at least 80%, and wherein the optical output power is at least 50 W on average. Muratsubaki teaches processing using green laser light is useful for materials in water (see First embodiment, paragraphs 5-6). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the high power green laser of Raring to process materials underwater as Muratsubaki has taught such wavelength lasers are useful in water applications.
Further, it would have been obvious to optimize the device of Raring to include multiple sets of emitters to enable a power of more than 50W as a means of duplicating parts which would enable a scalable and high output power for working with durable materials (see MPEP 2144 VI B).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Spiewak and Takigawa.
With respect to claim 16, Raring discloses a semiconductor laser comprising a semiconductor layer sequence on the basis of the material system AlInGaN (fig.4, [0067]) with at least one active zone (fig.4 #407), and at least one heat sink to which the semiconductor layer sequence is thermally connected (fig.6 #604/605, [0087]; function of heat sink and submount is to provide thermal connection) and to which the semiconductor layer sequence has a thermal resistance (inherent that the semiconductor material and the connecting solder, [0183], have a thermal resistance), wherein the semiconductor layer sequence is divided into a plurality of emitter strips (fig.3/4) and each emitter strip has a width between 15um and 150um inclusive (note the strip has not been defined; can be the cavity width [0075] or the emitter width [0077]; ~1-20um, which reads on at least 15um) in a the direction perpendicular to a beam direction (fig.3/4 left/right, 1-12um, [0075]), the emitter strips are arranged with a filling factor (e.g. 4/20 = 0.2, [0075-76]), and the filling factor is set so that laser radiation having a maximum optical output power can be generated during operation (max output power taken to be the total intensity at the operational current with outlined fill factor used by Raring as the term has not been more clearly defined). Raring further teaches filling factors of 0.1 are envisioned (15um emitter width/ 150um spacing, [0077]), but does not teach the value of the spacing with sufficient specificity. Spiewak teaches a similar laser array design (fig.1) with a similar output wavelength (abstract) and further that the spacing is a result effective variable influencing the thermal characteristics and light emission (pg.4 col.1 para.2). Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to select a spacing value such as 150um to accompany the strip width of 15um of Raring as a means of optimizing the teachings of Raring as Spiewak has demonstrated the spacing value to be a result effective variable influencing the thermal characteristics and light output (see MPEP 2144.05 II A/B).
Raring further does not teach the filling factor is set in such a way that a maximum achievable electro-optical conversion efficiency of the generated laser radiation results. Note that Spiewak was used to motivate the spacing of the emitters in Raring, which directly changes the FF, and that Spiewak additionally demonstrates decreasing the spacing (increasing the FF) changes the output power (fig.5).  Raring and Spiewak do not suggest controlling the laser current and FF, which in part determines the power, such that the maximum OE conversion efficiency is achieved (efficiency being power compared to input current). Takigawa teaches using an array of lasers (abstract, LDMGs) including controlling the array such that a maximum achievable electro-optical conversion efficiency results (abstract, fig.4). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the FF of the device of Raring and Spiewak and to make use of the controlling teachings of Takigawa in order to operate at currents/powers which are most efficient to the electrical pumping of the lasers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form for a list of related references.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828